268 S.W.2d 149 (1954)
PARISH
v.
STATE.
No. 26962.
Court of Criminal Appeals of Texas.
May 19, 1954.
No attorney on appeal, for appellant.
Wesley Dice, State's Atty., of Austin, for the State.
*150 GRAVES, Presiding Judge.
The conviction is for the offense of misdemeanor swindling; the penalty assessed is a fine of $100.
It appears from the record that the trial was had before the Honorable William F. Jackson, special county judge of Waller County. However, the record fails to show that he took the oath of office as required by the Constitution and by Article 555, C.C.P. 1925. See Harris v. State, 124 Tex. Crim. 342; 62 S.W.2d 120; McLemore v. State, 107 Tex. Crim. 408, 296 S.W. 552; and Salazar v. State, 102 Tex. Cr.R. 189, 276 S.W. 1105.
Because of the absence of such showing, the judgment is reversed and the cause remanded.